Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 20, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144835 & (15)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ROBERT DAVIS,                                                                                           Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 144835
                                                                   COA: 309250
                                                                   Ingham CC: 12-000113-CZ
  CITY OF DETROIT FINANCIAL REVIEW
  TEAM, GOVERNOR OF MICHIGAN and
  STATE TREASURER,
            Defendants-Appellees.

  ____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 23, 2012 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 20, 2012                      _________________________________________
         h0417                                                                Clerk